Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reopen Prosecution
In view of the Pre-Appeal Brief, the Panel decided to reopen prosecution in favor of the Non-Final Rejection presented below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites “measuring a transmittance value of each input powder and determining a material strength value of each input powder based on its measured transmittance value.” Claim 6 adds some detail, reciting that determining a material strength value in this manner “comprises: directing UV light at the input powder; detecting with a photometer, an amount of UV light passing through the input powder to determine a transmittance value of the input powder; and, correlating the transmittance value with a material strength value through a predefined look up table.” Applicant has not disclosed such a predefined look up table nor provided any disclosure as to actually determining a material strength value of a powder based on its transmittance value. The absence of such a disclosure fails to inform about the correlation and Applicant has not disclosed sufficient information for developing the information without undue experimentation. Applicant correctly points out that the disclosure does teach how to measure UV transmittance. Applicant asserts that material strength includes a range of properties that the October 8th response suggests includes any of tensile strength, hardness, shear strength, elasticity, and compression. However, the disclosure is missing information about the actual relationship between UV transmittance and any of these properties. Experimentation in such a context amounts to go looking for a relationship without any disclosure to guide the search. Does decreasing transmittance correlate with rising tensile strength, hardness, shear strength, elasticity, or compression? Is any such correlation particularly strong? Is the correlation limited to a particular subset of powders? Applicant's disclosure does not provide any guidance.
Applicant’s claim encompasses any input powder of any material. Applicant has not disclosed any details as to the strength of various types of material nor the relative strength of two materials that have the same UV transmittance value. Applicant’s claim is not limited to a class of powders such as metal, plastic, or ceramics. Applicant has provided no disclosure as to the correlation between UV transmittance and material strength for a class of powders, let alone all input powders. Determining such information would entail undue experimentation to develop such information without any indicated prior information or theory from Applicant’s disclosure. The breadth of the claim weighs heavily against a finding that the claims are enabled.
Applicant has not cited to any previously existing correlation between UV transmittance and material strength. Accordingly, the nature of the invention weighs against a finding that the claims are enabled.
The prior art, including Mattes (US 2010/0161102) teach blending input powders for additive manufacturing based on the material strength of the input powders to achieve a specified material strength (provided by metering device 600 mixing waste powder 4 and fresh powder 5, [0017] [0022-23], claim 25, Fig. 1). These teachings are augmented by Chaplin (US 2017/0057163; WO 2015/124903) which teaches determining a changed material strength value of at least one input powder; based on the changed material strength value, recalculating the ratio of the input powders to achieve the specified material strength in the powder blend; and, adjusting the feed rate of the input powders according to the recalculated ratio (experimentation to determine the strength from different proportions of virgin and recycled powder to determine the strength effected by blended powder, Example 8, [0115-16]). Additionally, Demuth (US 2016/0096224) teaches different portions of the object require different material strengths, ([0022]) and, calculating input powders for each different portion of the 3D object during printing of the 3D object (different powder sources to achieve the different strengths for the different parts, [0022]). The prior art accordingly provides significant teachings regarding the blending of powders based on their strength to achieve target strengths for the resulting additively manufactured objects. The prior art does not, however, provide any teachings on UV transmittance and material strength. Accordingly, the absence of teachings in Applicant’s disclosure regarding correlating UV transmittance and material strength weighs against a finding of enablement.
Informed by the prior art, a person of ordinary skill in the art would be informed about blending powders based on material strength.  A person of ordinary skill in the art would be able to determine UV transmittance values as well as material strengths. However, there is no indication that a person of ordinary skill on the art could readily develop a correlation between UV transmittance and material strength, weighing against a finding of enablement.
Applicant has not provided any indication regarding the predictability of UV transmittance and material strength. Again, weighing against a finding of enablement.
Applicant has not provided any direction or working examples of the relationship between UV transmittance and material strength, with both factors weighing against a finding of enablement.
Finally, the experimentation needed to follow Applicant’s invention would require starting from scratch, measuring the UV transmittance and material strength of a series of powders. It is unclear if experimentation could develop a relationship such that UV transmittance could be used to predict the material strength of a powder.
Claims 2-8 rejected as depending from claim 1.
Response to Arguments
Applicant's arguments, filed January 21, 2022 regarding written description have been fully considered as applying to an argument about enablement but they are not persuasive. Applicant understates the deficiency of Applicant’s disclosure. It is not merely the absence of a look up table full of data showing correlation between UV transmittance values and material strength values. Applicant’s disclosure does not provide any data, any working examples, or even a hypothesis regarding a correlation between UV transmittance values and material strength. Even something as basic as whether lower transmittance for two similar powders would suggest higher or lower material strength is missing, let alone what type of material strength would be implicated.
As indicated above, the Wands factors weigh against a finding of enablement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744                                                                                                                                                                                            
/XIAO S ZHAO/             Supervisory Patent Examiner, Art Unit 1744